        Case 2:19-cv-08082-CAS-FFM Document 3 Filed 09/18/19 Page 1 of 2 Page ID #:56

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                       Central District


RICHARD "CHEECH" MARIN, an individual; KOO                    )
KOO BANANA, INC. a California Corporation,                    )
                                                              )
                                                              )
                                                              )
                            Plaintiff(s)                      )
                                                                     Civil Action No. 2:19-cv-8082
                                 v.                           )
                                                              )
                                                              )
                                                              )
STEVEN CHIOCCHI, an individual; CHEECH'S                      )
OWN, LLC, a New Jersey Limited Liability Company              )
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
    STEVEN CHIOCCHI, an individual; CHEECH'S OWN, LLC, a New Jersey Limited Liability Company
    30 South Doughty Avenue, Apt 204
    Somerville, New Jersey



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                David R. Gabor, Esq.
                                WEINTRAUB TOBIN LAW CORPORATION
                                10250 Constellation Blvd., Suite 2900
                                Los Angeles, CA 90067
                                dgabor@weintraub.com
                                Telephone: (310) 858-7888

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                  Signature of Clerk or Deputy Clerk



                                                                                                         American LegalNet, Inc.
                                                                                                         www.FormsWorkFlow.com     0
        Case 2:19-cv-08082-CAS-FFM Document 3 Filed 09/18/19 Page 2 of 2 Page ID #:57

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com     0
